DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-19 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 fails to comply with the written description requirement because the limitations “a body having a non-ferromagnetic receptacle” and “a removable extremity having a non-ferromagnetic base portion” are not disclosed by the applicant.  The applicant’s disclosure never discusses the receptacle or the base portion being non-ferromagnetic.  At best, paragraph 7 of the specification discloses “The decoy head and body may be made from a durable polymer, rubber or other material using known manufacturing techniques including roto molding, plastic injection molding, blow molding or other methods to form the decoy head and body in the preferred shape having the interconnect of the invention.  Further, the interconnect or interlock may be manufactured using these techniques and may be incorporated or retrofitted into an existing decoy head and body”.  However, the receptacle and the base portion being non-ferromagnetic amounts to a negative limitation, and although paragraph 7 does not explicitly discloses ferromagnetic materials for the receptacle and the base portion, the lack of positive recitation for a ferromagnetic material does not provide adequate support for a negative limitation.  Furthermore, “known manufacturing techniques including roto molding, plastic injection molding, blow molding or other methods to form the decoy head and body” does not exclude the use of ferromagnetic materials, and blow molding can be used to form metallic materials such as ferromagnetic metals.  
Claims 2-3, 5-7, 10, 12-13, 15-18 similarly fails to comply with the written description requirement because they contain similar amended limitations regarding the receptacle and base portion being non-ferromagnetic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim and US Patent Application Number 2007/0099469 by Sorensen.

Regarding claim 1, McKinney discloses a decoy (10) for attracting animals having an interlock apparatus (head and neck member 14) for connecting the body and removable extremity portions, the decoy comprising:
A body (body member 12) having a receptacle (opening for locating pin 36), the receptacle having an open end, side walls extending into the body from the open end, and terminating at a bottom portion within the body (see Figure 2);
A removable extremity (head 30) having a base portion (14) that interconnects with the body, the base portion including an outwardly extending projection terminating in an end (locating pin 36);
A magnet connection between the body and the removable extremity (magnet 34).  
McKinney does not explicitly disclose the receptacle or the base portion being non-ferromagnetic.  However, McKinney only discloses magnet 34, and Figure 2 shows top hinge portion 42 connecting to magnet 34, and there is no disclosure for any part of body member 12 or head 30 being ferromagnetic.  Furthermore, making any other part of the body member or head ferromagnetic would interfere with the ability of magnet 34 to connect to top hinge portion 42, since the magnet would be attracted to other parts of the decoy other than the intended connection point.  It would thus be obvious to a person having ordinary skill in the art to use a known non-ferromagnetic materials for decoys such as rubber or plastic to form the head or the body of the decoy.
McKinney does not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter adjacent the bottom portion, and wherein the bottom portion includes a first magnet contained by the bottom portion, the outwardly extending projection being tapered, the tapered projection sized to fit within the receptacle of the body.  However, these limitations are taught by Kim.  Kim discloses a magnetic mounting arrangement with a receptacle (base structure 202) having inward tapered side walls (edge 214) having a first diameter adjacent the open end (top surface 216) that is greater than a second diameter adjacent the bottom portion (bottom surface 204), and wherein the bottom portion includes a first magnet contained by the bottom portion (magnet 218), the tapered projection (side surfaces 118) sized to fit within the receptacle of the body (see Figures 3 and 4).  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Kim as a substitution of known types of magnetic mountings.  
McKinney and Kim do not disclose the end including a second magnet contained by the end.  However, this limitation is taught by Sorensen.  Sorensen discloses a magnetic connector having a first magnet 40 in a mounting receptacle and a second magnet 28 mounted in the end of projection 25.  It would be obvious to a person having ordinary skill in the art to modify McKinney and Kim to provide a stronger attraction between the body and the extremity or to allow the use other non-magnetic materials in the other portions of the body or the extremity.  

Claim 2 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim and US Patent Application Number 2007/0099469 by Sorensen, in further view of US Patent Application Number 2013/0078855 by Hornick.

Regarding claim 2 (dependent on claim 1), McKinney, Kim, and Sorensen do not disclose an enclosed cavity is formed within the bottom portion of the non-ferromagnetic receptacle and the first magnet is contained within the enclosed cavity.  However, this limitation is taught by Hornick.  Figure 2B of Hornick discloses a magnetic attachment assembly where magnet 116 is contained within an enclosed cavity 104.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Kim, and Sorensen using the teachings from Hornick in order to provide a more secure attachment for the magnets.  

Claim 3 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim and US Patent Application Number 2007/0099469 by Sorensen, in further view of US Patent Application Number 2005/0252066 by Couvillion.

Regarding claim 3 (dependent on claim 1), McKinney, Kim, and Sorensen do not disclose an enclosed cavity is formed in the end of the non-ferromagnetic base portion and the second magnet is contained within the enclosed cavity.  However, this limitation is taught by Couvillion.  Couvillion discloses a magnetic attachment for decoy extremities having an enclosed cavity 9 with a magnet 11 contained within the enclosed cavity.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Kim, and Sorensen using the teachings from Couvillion in order to provide a more secure attachment for the magnets.

Claim 4 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim and US Patent Application Number 2007/0099469 by Sorensen, in further view of US Patent Application Number 2015/0208640 by Marsh.

Regarding claim 4 (dependent on claim 1), McKinney discloses the removably extremity is a decoy head (head 30).
McKinney does not disclose the decoy being a waterfowl decoy.  However, this limitation is taught by Marsh, which discloses a decoy 2 with a head 4.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Marsh in order to make decoys for other types of animals.

Claims 5-11 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim.

Regarding claim 5, McKinney discloses a decoy (10) for attracting animals having a coupling (head and neck member 14) to interconnect a body and removable extremity portions of the decoy, the coupling comprising:
A first connector (body member 12) having a receptacle (opening for locating pin 36), the receptacle having an open end, side walls extending into the first connector from the open end, and terminating at a bottom portion within the first connector (see Figure 2);
A second connector (head 30) having a base portion (14)that interconnects with the first connector, the base portion including an outwardly extending projection terminating in an end the projection is sized to fit within the receptacle of the first connector (locating pin 36); and
A magnet connection between the body and the removable extremity (magnet 34).  
McKinney does not explicitly disclose the receptacle or the base portion being non-ferromagnetic.  However, McKinney only discloses magnet 34, and Figure 2 shows top hinge portion 42 connecting to magnet 34, and there is no disclosure for any part of body member 12 or head 30 being ferromagnetic.  Furthermore, making any other part of the body member or head ferromagnetic would interfere with the ability of magnet 34 to connect to top hinge portion 42, since the magnet would be attracted to other parts of the decoy other than the intended connection point.  It would thus be obvious to a person having ordinary skill in the art to use a known non-ferromagnetic materials for decoys such as rubber or plastic to form the head or the body of the decoy.

McKinney does not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter adjacent the bottom portion, the outwardly extending projection being tapered, the tapered projection sized to fit within the receptacle of the body, wherein at least one of the bottom portion of the receptacle and the end of the projection includes a magnet contained thereby and wherein the other one of the bottom portion of the receptacle and the end of the projection includes a member contained thereby that attracts to the magnet.  However, these limitations are taught by Kim.  Kim discloses a magnetic mounting arrangement with a receptacle (base structure 202) having inward tapered side walls (edge 214) having a first diameter adjacent the open end (top surface 216) that is greater than a second diameter adjacent the bottom portion (bottom surface 204), the tapered projection (side surfaces 118) sized to fit within the receptacle of the body (see Figures 3 and 4), wherein at least one of the bottom portion of the receptacle and the end of the projection includes a magnet contained thereby (magnet 218) and wherein the other one of the bottom portion of the receptacle and the end of the projection includes a member contained thereby that attracts to the magnet (column 9, lines 40-41 disclose “the magnetic attachment between magnet 218 and the component interface 102”).  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Kim as a substitution of known types of magnetic mountings.  

Regarding claims 6 (dependent on claim 5) and 7 (dependent on claim 5), McKinney discloses the first connector and the second connector including rims extending outwardly from the non-ferromagnetic receptacle wherein the rim is attachable to at least one of the body and removeable extremity of the decoy (see the rim of the body/neck connection in Figure 2).  

Regarding claims 8 (dependent on claim 6) and 9 (dependent on claim 7), McKinney discloses the rim is profiled to match the contour of at least one of the body and removable extremity of the decoy (see the rim of the body/neck connection in Figure 2).  

Regarding claim 10 (dependent on claim 5), Kim further teaches the magnet is embedded in one of the bottom portion of the non-ferromagnetic receptacle and the end of the projection (see Figures 2B, 3, and 4).  

Regarding claim 11 (dependent on claim 5), Kim further teaches the member having ferromagnetic properties.  Column 9, lines 40-41 disclose “the magnetic attachment between magnet 218 and the component interface 102”.

Claim 12 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2013/0078855 by Hornick.

Regarding claim 12 (dependent on claim 5), McKinney, Kim, and Sorensen do not disclose an enclosed cavity is formed within the bottom portion of the non-ferromagnetic receptacle.  However, this limitation is taught by Hornick.  Figure 2B of Hornick discloses a magnetic attachment assembly where magnet 116 is contained within an enclosed cavity 104.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Kim, and Sorensen using the teachings from Hornick in order to provide a more secure attachment for the magnets.

Claim 13 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2005/0252066 by Couvillion.

Regarding claim 13 (dependent on claim 5), McKinney, Kim, and Sorensen do not disclose a cavity is formed in the end of the non-ferromagnetic base portion, wherein the cavity is adapted to receive at least one of the magnet and member.  However, this limitation is taught by Couvillion.  Couvillion discloses a magnetic attachment for decoy extremities having an enclosed cavity 9 with a magnet 11 contained within the enclosed cavity.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Kim, and Sorensen using the teachings from Couvillion in order to provide a more secure attachment for the magnets.

Claim 14 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Number 9,221,397 to Kim, in further view of US Patent Application Number 2015/0208640 by Marsh.

Regarding claim 14 (dependent on claim 5), McKinney discloses the removably extremity is a decoy head (head 30).
McKinney does not disclose the decoy being a waterfowl decoy.  However, this limitation is taught by Marsh, which discloses a decoy 2 with a head 4.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Marsh in order to make decoys for other types of animals.

Claims 15-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,965,953 to McKinney in view of US Patent Application Number 2015/0208640 by Marsh, US Patent Number 9,221,397 to Kim, US Patent Application Number 2007/0099469 by Sorensen, US Patent Application Number 2013/0078855 by Hornick, and US Patent Application Number 2005/0252066 by Couvillion.

Regarding claim 15, McKinney discloses a decoy (10) for attracting animals, the decoy comprising:
A body (body member 12) having a receptacle, the receptacle having an open end, side walls extending into the body from the open end, and terminating at an enclosed bottom portion within the body (opening for locating pin 36);
A removable head (head 30) having a base portion that interconnects with the body, the base portion including an outwardly extending projection terminating in an enclosed end, the projection sized to fit within the receptacle of the body (locating pin 36);
A magnet connection between the body and the removable extremity (magnet 34).  
McKinney does not explicitly disclose the receptacle or the base portion being non-ferromagnetic.  However, McKinney only discloses magnet 34, and Figure 2 shows top hinge portion 42 connecting to magnet 34, and there is no disclosure for any part of body member 12 or head 30 being ferromagnetic.  Furthermore, making any other part of the body member or head ferromagnetic would interfere with the ability of magnet 34 to connect to top hinge portion 42, since the magnet would be attracted to other parts of the decoy other than the intended connection point.  It would thus be obvious to a person having ordinary skill in the art to use a known non-ferromagnetic materials for decoys such as rubber or plastic to form the head or the body of the decoy.
McKinney does not disclose the decoy being a waterfowl decoy.  However, this limitation is taught by Marsh, which discloses a decoy 2 with a head 4.  It would be obvious to a person having ordinary skill in the art to modify McKinney using the teachings from Marsh in order to make decoys for other types of animals.
McKinney and Marsh do not disclose the receptacle having inward tapered side walls, the sidewall having a first diameter adjacent the open end that is greater than a second diameter adjacent the bottom portion, and wherein the bottom portion includes a first magnet embedded in the bottom portion, the outwardly extending projection being tapered, the tapered projection sized to fit within the receptacle of the body.  However, these limitations are taught by Kim.  Kim discloses a magnetic mounting arrangement with a receptacle (base structure 202) having inward tapered side walls (edge 214) having a first diameter adjacent the open end (top surface 216) that is greater than a second diameter adjacent the bottom portion (bottom surface 204), and wherein the bottom portion includes a first magnet contained by the bottom portion (magnet 218), the tapered projection (side surfaces 118) sized to fit within the receptacle of the body (see Figures 3 and 4).  It would be obvious to a person having ordinary skill in the art to modify McKinney and Marsh using the teachings from Kim as a substitution of known types of magnetic mountings.  
McKinney, Marsh, and Kim do not disclose the end including a second magnet embedded in the end.  However, this limitation is taught by Sorensen.  Sorensen discloses a magnetic connector having a first magnet 40 in a mounting receptacle and a second magnet 28 mounted in the end of projection 25.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Marsh, and Kim to provide a stronger attraction between the body and the extremity or to allow the use other non-magnetic materials in the other portions of the body or the extremity.
McKinney, Marsh, Kim, and Sorensen do not disclose an enclosed cavity is formed within the bottom portion of the receptacle and the first magnet is contained within the enclosed cavity.  However, this limitation is taught by Hornick.  Figure 2B of Hornick discloses a magnetic attachment assembly where magnet 116 is contained within an enclosed cavity 104.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Marsh, Kim, and Sorensen using the teachings from Hornick in order to provide a more secure attachment for the magnets.  
McKinney, Marsh, Kim, Sorensen, and Hornick do not disclose a cavity is formed in the end of the base portion, wherein the cavity is adapted to receive at least one of the magnet and member.  However, this limitation is taught by Couvillion.  Couvillion discloses a magnetic attachment for decoy extremities having an enclosed cavity 9 with a magnet 11 contained within the enclosed cavity.  It would be obvious to a person having ordinary skill in the art to modify McKinney, Marsh, Kim, Sorensen, and Hornick using the teachings from Couvillion in order to provide a more secure attachment for the magnets.

Regarding claim 16 (dependent on claim 15), Hornick further teaches a hollow enclosed cavity is formed within the bottom portion of the non-ferromagnetic receptacle.  Figure 2B of Hornick discloses a magnetic attachment assembly where magnet 116 is contained within an enclosed cavity 104.  

Regarding claim 17 (dependent on claim 15), Hornick further teaches a cavity formed in the bottom portion of the non-ferromagnetic receptacle, wherein the first magnet is isolated within the cavity.  Figure 2B of Hornick discloses a magnetic attachment assembly where magnet 116 is isolated within an enclosed cavity 104.  

Regarding claim 18 (dependent on claim 15), Couvillion further teaches a cavity (9) formed in the enclosed end of the non-ferromagnetic base portion (8), wherein the second magnet (11) is isolated within the cavity (see Figures 4 and 5).  

Regarding claim 19 (dependent on claim 15), Marsh further teaches the removable head is a waterfowl decoy head (see Figure 1).  

Response to Arguments
Applicant's arguments filed 7/31/2022 have been fully considered but they are not persuasive. 
Regarding the argument that independent claims 1, 5, and 15 requires non-ferromagnetic structure that connects and interlocks a decoy head and body, first, as discussed in the 112 rejection above, these amended limitations are new matter that fail to comply with the written description requirement.  Furthermore, paragraph 8 of the specification discloses “Those skilled in the art will appreciate that a metal may be used as a substitute for one of the magnets”.  The metal used would have to be ferromagnetic in order to substitute for one of the magnets, therefore applicant’s own disclosure teaches against the criticality of both the decoy head and body being non-ferromagnetic.  
Regarding the argument that the prior devices do not show or describe a separate interlock that when combined with the magnets attractive strength allows a user to carry the decoy by the head, the attractive strength of the magnet is not claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that there are claimed features and an orientation of the features that are not shown or described in any of the references relied upon in the Office Action, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, as this argument does not point to any orientation of these features that are not shown or described, and furthermore appears to continue to attach references individually instead of the combination of references.  
Regarding the argument that the office action uses improper hindsight to assert these modifications, the office action provided rationales to combine for each secondary reference used.  Furthermore, the argument that attempts to incorporate Sorenson into McKinney would likely make the rotatable head and body interconnection inoperable is not only a general assertion without any evidentiary support, but fails to take into account the actual teachings and combination of references cited by the office action.  The combination of references did not propose incorporating the entire structure of Sorenson into McKinney, but provides a teaching from Sorensen to provide a second magnet in the end of an attachment member to cooperate with another magnet within a receptacle.  
Regarding the argument that the office action does not establish why a person skilled in the art would have been motivated to make the combination, the office action explicitly provided rationales for each secondary reference.  
Regarding the argument that an advantage of the present invention is to provide a decoy head and body connection that stays on when desired but is also easy to remove when desired, applicant previous argued on page 11 that “As noted above the relied upon references teach away from these advantages, teaching a magnetic connection that is easily disconnected”.  The magnetic connections of the prior art clearly stays on when desired, and is, by the applicant’s own admission, easily disconnected.  Therefore, the supposed advantage of the present invention is present in the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642